970 A.2d 992 (2009)
199 N.J. 37
In the Matter of Marvin S. DAVIDSON, an Attorney at Law.
D-105 September Term 2008
Supreme Court of New Jersey.
April 21, 2009.

ORDER
The Disciplinary Review Board having filed with the Court pursuant to Rule 1:20-15(k) a recommendation that MARVIN S. DAVIDSON, of WEST ORANGE, who was admitted to the bar of this State in 1969, be suspended from the practice of law and compelled to pay a monetary sanction to the Disciplinary Oversight Committee for failure to comply with the determination of the District VB Fee Arbitration Committee in Docket No. VB-2008-0008F, and good cause appearing;
It is ORDERED that MARVIN S. DAVIDSON be temporarily suspended from the practice of law, effective May 20, 2009, and until respondent satisfies the award of the District VB Fee Arbitration Committee in Docket No. VB-2008-0008F and pays a sanction of $250 to the Disciplinary Oversight Committee; provided, however, this Order shall be vacated automatically if prior to the effective date of the suspension, the Disciplinary Review Board reports to the Court that respondent has satisfied all financial obligations under this Order; and it is further
ORDERED that if respondent seeks to be heard on this matter, he shall file with the Clerk of the Court within ten days of the filing date of this Order a written request for the issuance of an Order to Show Cause; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of his suspension and that he comply with Rule 1:20-20.